DETAILED ACTION
Election/Restrictions
Applicant’s election of gastrointestinal mucous membrane, string member, holding device and swelling agent in the reply filed on February 10 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). The response filed February 10 2022 indicated that all claims read on the elected species.  However, the claims recited different release mechanisms that were distinct.  In a telephone conversation with David Hibbler on May 20 2022 to discuss the elected species.  Based on the election of string member, it was agreed that claims 6-7 and 10-11 would be withdrawn as being directed to a non-elected species.  
Claims 1-17 are pending in the application. Claims 6-7 and 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(species), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 10 2022.   
Accordingly, claims 1-5, 8-9 and 12-17 are being examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15539596, filed on June 23 2017.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c) or 386(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 2 2020, January 15 2021 and August 10 2021 were considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-19 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
	In the present instance, claim 1 recites the broad recitation mucous membrane, and the claim also recites in particular to a buccal, intestinal, rectal or vaginal mucous membrane which is the narrower statement of the range/limitation. 
	Claim 1 recites the broad recitation sheet like, and the claim also recites in particular film shaped, foil shaped or wafer-shaped which is the narrower statement of the range/limitation. 
	Claim 1 recites the broad recitation predetermined site of action, and the claim also recites in particular of the gastrointestinal tract, of the rectum or of the vagina which is the narrower statement of the range/limitation. 
	Claim 2 recites the broad recitation sheet like, and the claim also recites in particular film shaped, foil shaped or wafer-shaped which is the narrower statement of the range/limitation.  
	Claim 3 recites the broad recitation dosage form, and the claim also recites in particular of the trigger mechanism which is the narrower statement of the range/limitation. 
	Claim 4 recites the broad recitation expansion mechanism, and the claim also recites preferably the expansion mechanism is selected from the group which is the narrower statement of the range/limitation.  
	Claim 8 recites the broad recitation swelling agent, and the claim also recites preferably sponge and fibers which is the narrower statement of the range/limitation. 
	Claim 13 recites the broad recitation compact form and the claim also recites preferably a folded, collapsed, rolled or coiled up form, which is the narrower statement of the range/limitation. 
	Claim 13 recites the broad recitation expanded form and the claim also recites preferably an unfolded, spread out, opened up, elongated, stretched, unrolled or oblong form, which is the narrower statement of the range/limitation.
	Claim 14 recites the broad recitation expand and the claim also recites preferably unfold, elongate, uncoil, unroll or unwind, which is the narrower statement of
the range/limitation. 
	Claim 16 recites the broad recitation dosage form and the claim
also recites in particular for the oral administration, which is the narrower statement of
the range/limitation. 
	Claim 16 recites the broad recitation trigger mechanism and the
claim also recites in particular the holding device, which is the narrower statement of the
range/limitation. 
	Claim 16 recites the broad recitation oral cavity and the claim also recites preferably to a tooth, to a tongue…which is the narrower statement of the range/limitation. 
	Claim 16 recites the broad recitation administration and the claim also
recites in particular swallowing, which is the narrower statement of the range/limitation.
	Claim 17 recites the broad recitation dosage form and the claim also recites in
particular for the oral administration, which is the narrower statement of the range/limitation.
	Claim 17 recites the broad recitation dosage form and the claim also recites preferably the shell, which is the narrower statement of the range/limitation.
	Claim 17 recites the broad recitation enveloping cross-sectional area and the claim also recites in particular of a swallowable part, which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claims 1-3, 12-15 and 17 recites the recitation “sheet like”.  This phrase renders the claim indefinite because it is unclear how close to a sheet would a sheet “like” preparation need to be in order to fall within the scope of sheet like.  The recitation “like” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed, thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

	Claim 2 as currently written is vague and indefinite. The claim recites preferably the shell or the trigger mechanism. The preferable language renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
	Claim 2 as currently written is vague and indefinite. The claim recites preferably the aperture. The preferable language renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
	Claim 4 as currently written is vague and indefinite. The claim recites “more
preferably” an expansion of the expansion mechanism. The preferable language
renders the claim indefinite because it is unclear whether the limitation(s) following the
phrase are part of the claimed invention. See MPEP § 2173.05(d).
	Claim 5 as currently written is vague and indefinite. The claim recites
“preferably” the expansion. The preferable language renders the claim indefinite
because it is unclear whether the limitation(s) following the phrase are part of the
claimed invention. See MPEP § 2173.05(d).
	Claim 9 as currently written is vague and indefinite. The claim recites
“preferably” the shell and “preferably” the second tube. The preferable language
renders the claim indefinite because it is unclear whether the limitation(s) following the
phrase are part of the claimed invention. See MPEP § 2173.05(d).
	Claim 12 as currently written is vague and indefinite. The claim recites
“preferably” comes into contact. The preferable language renders the claim indefinite
because it is unclear whether the limitation(s) following the phrase are part of the
claimed invention. See MPEP § 2173.05(d).

	Claims 4 and 8 as written includes the phrase "selected from the group
comprising". Proper Markush language is “selected from the group consisting of’. The
examiner suggests rewording the claim to include the Markush language. Note: MPEP
2111.03 and 2173.05(h). Markush language by nature is closed. However, the
recitation of “comprising”, is not closed. Therefore, the resulting claim is indefinite as it
appears applicants are attempting to set up a Markush group but the language is not
consistent with what is utilized for signaling a Markush group.

	The term "relatively large" in claim 12 is a relative term which renders the claim
indefinite. The term "relatively large" is not defined by the claim, the specification does
not provide a standard for ascertaining the requisite degree, and one of ordinary skill in
the art would not be reasonably apprised of the scope of the invention.

	Applicants are cautioned that any use of the words preferable, preferably, more
preferably, in particular etc. is indefinite. Therefore, applicants should correct any
occurrence of these words.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8, 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lubinski et al. (USPGPUB No. 20160081670) in view of Fitzgerald et al. (USPGPUB No. 20120226189) and Baichwal (US Patent No. 5330761).
Applicant Claims
The instant application claims a pharmaceutical dosage form (1) for the application to a mucous membrane, in particular to a buccal, intestinal, rectal or vaginal mucous membrane, comprising  5 at least one sheet like, in particular film shaped, foil shaped or wafer shaped, preparation (3) comprising the active pharmaceutical ingredient, a release mechanism (4) and a trigger mechanism (5), wherein  10 the trigger mechanism (5) is adapted to trigger, at a predetermined site of action, in particular of the gastrointestinal tract, of the rectum or of the vagina, the release of the sheet like preparation (3) by the release mechanism (4).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Lubinski et al. is directed to scored retaining features in a compressible cell collection device.  Taught is a cell collection device with a sponge-like material that is compressed and encased within a swallowable capsule that is attached to a retrieval string.  The capsule may be swallowed (paragraph 0005).  The capsule can be dissolvable (paragraph 0019).  The capsule includes a plurality of scoring features (paragraph 0026).  The score feature includes one or more slits (paragraph 0027).  The capsule is configured to releasably retain the cell collection device in a compressed configuration until the activation of one or more active triggers that control the release of the cell collection device from the capsule (paragraph 0029).  Figure 21 shows an expansion element which has two springs with four legs.  The device may contain multiple distinct regions with differing material properties (paragraph 0107).  In one example (Figure 6), the device may include a substantially rectangular or square shaped inner region and an outer region (paragraph 0114).  Figure 28 shows applying one or more active triggers to the capsule via the retrieval string (paragraph 0172).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Lubinski et al. does not teach an active pharmaceutical ingredient in sheet like form.  However, these deficiencies are cured by Fitzgerald et al. and Baichwal.
	Fitzgerald et al. are directed to a cell sampling device.  Taught is the use of an antacid for inhibiting acid production/secretion in the stomach.  This may be used to inhibit a burning sensation of acid carried up the esophagus from the stomach upon withdrawal of the device (paragraph 0192).
	Baichwal is directed to a bioadhesive tablet for non-system use products.  Claimed is a tablet with a locally active agents which include antacids (claims 1 and 3).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lubinski et al., Fitzgerald et al. and Baichwal and utilize an antacid tablet (which reads on sheet like) in the capsules of Lubinski et al.  One of ordinary skill in the art would have been motivated to utilize an antacid in order to reduce the burning sensation when removing the cell collection device as taught by Fitzgerald et al. 

Claims 1-4, 8-9, 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lubinski et al. (USPGPUB No. 20160081670) in view of Fitzgerald et al. (USPGPUB No. 20120226189) and Baichwal (US Patent No. 5330761) as applied to claims 1-4, 8, 12-15 and 17 above and in further view of Mallik et al. (Asian Journal of Pharmaceutical Research and Development, 2013).  
Applicant Claims
	The instant application claims wherein the shell (2) at least comprises a first tube element (11), and preferably the shell (2) at least comprises a further tube element (12), wherein preferably the second tube element (12) has a smaller tube diameter than the first tube element (11), and wherein preferably the second tube element (12) is arranged at least partially in the first tube element (11), and preferably the shell (2) further comprises a spring element (10), preferably a compression spring, wherein the spring element (10) is arranged such that the spring element (10) can move the at least one second tube element (12) longitudinally relative to the first tube element (11).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	The teachings of Lubinski et al., Fitzgerald et al. and Baichwal are set forth above.  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Lubinski et al. suggests a capsule, Lubinski et al. does not teach the instantly claimed limitations regarding the shell.  However, this deficiency is cured by Mallik et al.
	Mallik et al. is directed to hard gelatin capsules.  Figure 1 shows the cap and body of a capsule shell.  Figure 3 shows the various sizes of empty gelatin capsules.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lubinski et al., Fitzgerald et al., Baichwal and Mallik et al. and utilize a gelatin capsule, which has shown by Mallik et al. contains two parts wherein one part has a smaller tube diameter from the other to allow for joining of the capsules.  
Claims 1-4, 8, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lubinski et al. (USPGPUB No. 20160081670) in view of Fitzgerald et al. (USPGPUB No. 20120226189) and Baichwal (US Patent No. 5330761) as applied to claims 1-4, 8, 12-15 and 17 above and in further view of Furuta et al. (Gut, 2013).
Applicant Claims
	The instant application claims wherein the trigger mechanism (5), in particular the holding device (5), is adapted to be fixed in an oral cavity, preferably to a tooth, to a tongue, to a lip or to an oral mucous membrane, and/or to be held in a hand during administration, in particular swallowing, of the pharmaceutical dosage form (1)
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	The teachings of Lubinski et al., Fitzgerald et al. and Baichwal are set forth above.  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Lubinski et al. suggests a trigger, Lubinski et al. does not expressly teach it being adapted to be fixed or held in the hand.    However, this deficiency is cured by Furuta et al. 
	Furuta et al. is directed to an oesophageal string test.  Taught is a capsule filled with string.  One end of the string was pulled form the capsule and wound around the index finger.  The capsule was swallowed, the proximal strong taped to the cheek and the remaining string in the capsule deployed to end in the duodenal lumen (page 1396). 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lubinski et al., Fitzgerald et al., Baichwal and Furuta et al. and affix one end of the string to the face in order to allow for the string to be accessible to remove the collection device.  Since the string as taught by Lubinski et al. is a retrieval string, the end must remain accessible to the collection device can be removed.  Furuta et al. teaches a similar collection device and teaches that the end of the string can be affixed.  Since Lubinski et al. and Furuta et al. are directed to similarly designed devices, there is a reasonable expectation of success.  

Claims 1-5, 8 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer et al. (US Patent No. 4228149) in view of Murwitz (US PGPUB No. 20110091522).
Applicant Claims
	The instant claims are set forth above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Brewer et al. is directed to sustained release compositions.  Taught is sustained release of water soluble medicaments via dispersing the medicament in a water insoluble polymer sheet which is constrained in a position to allow oral administration (column 1, lines 66-68 and column 2, lines 1-5).  The constraining means is an element that holds the device in its constrained position for administration but is readily dissolved, destroyed, ruptured or otherwise removed (i.e. triggered to release by the release mechanism).  Constraining means include a gelatin string (column 4, lines 5-12 and Figure 2) (reading on both string and swelling agent).  The constrained device may be coated with a water soluble plastic envelope to improve its appearance, to ease administration and to enhance the storage stability of the device (column 4, lines 16-20).  The sheet is coated by a film comprising a water-insoluble polymer (claim 10, reading on the instantly claimed holding device).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Brewer et al. does not teach a trigger mechanism with a shell and a slit.  However, this deficiency is cured by Murwitz.
	Murwitz is directed to an edible chew pill jacket.  Taught is a chew pill jacket for the delivery of chew pills to a pet, livestock or a person.  The pill jacket substantially encapsulates the pill (paragraph 0009).  Pills which are designed to be directly swallowed may be received in the chew pill jacket.  The jacket includes a slit integrated with the top wall (paragraph 0020).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brewer et al. and Murwitz and utilize the pill jacket of Murwitz with the dosage form of Brewer et al. in order to improve the taste of the dosage form for easy administration of the dosage form to the livestock as taught by Murwitz.  The pill jacket reads on the instantly claimed shell with a slit.  There is a reasonable expectation of success as Brewer et al. teaches that the constrained device may be coated in order to improve its appearance and  ease administration which is the design of the pill jacket of Murwitz.  
	Regarding claim 5, the strings constrain the device, upon removal of the strings, the constant is removed which would allow for the polymer sheet to unroll.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616